Citation Nr: 0636028	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  05-04 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than March 11, 1998, 
for the grant of service connection for diabetes mellitus 
with peripheral neuropathy and erectile dysfunction.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from June 1959 to September 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

The veteran provided testimony at a hearing at the RO before 
the undersigned Veterans Law Judge in December 2005.


FINDINGS OF FACT

1.  In February 1980, the RO denied entitlement to service 
connection for diabetes mellitus, and that decision is final.

2.  A claim to reopen was not received by VA until March 11, 
1998.


CONCLUSION OF LAW

Entitlement to an effective date prior to March 11, 1998, for 
the award of service connection for diabetes mellitus is not 
shown. 38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §38 U.S.C.A. §§  3.400, 3.816 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in July 2001, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim was 
not provided as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board specifically 
finds, however, that the veteran has been given notice of the 
requirements of the issue on appeal.  

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, notice was not given prior to the appealed AOJ 
decision; however, the Court specifically stated in Pelegrini 
that it was not requiring the voiding or nullification of any 
AOJ action or decision, only finding that appellants are 
entitled to VCAA-content-complying notice.  Thus, the timing 
of the notice in this matter does not nullify the rating 
action upon which this appeal is based and the Board 
specifically finds that the veteran was not prejudiced by the 
post-AOJ decision notice because he was given sufficient time 
to submit and/or identify any and all evidence necessary to 
substantiate his claim. Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and by affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.

Analysis

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

The effective date of an award of disability compensation 
based on direct service connection shall be the day following 
the veteran's separation from active service or the date 
entitlement arose if a claim is received within one year 
after separation from service; otherwise, the effective date 
shall be the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(ii)(B)(2).  
The effective date of the grant of benefits based on a 
reopened claim shall be the date of receipt of claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(r).

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2006).  An informal claim is 
"[a]ny communication or action indicating an intent to apply 
for one or more benefits."  38 C.F.R. § 3.155(a) (2006).  VA 
must look to all communications from a claimant that may be 
interpreted as applications or claims - formal and informal - 
for benefits and is required to identify and act on informal 
claims for benefits. Servello v. Derwinski, 3 Vet. App. 196, 
198 (1992).  If VA fails to forward an application form to 
the claimant after receipt of an informal claim, then the 
date of the informal claim must be accepted as the date of 
claim for purposes of determining an effective date. Id. at 
200.

Ordinarily, if compensation is awarded pursuant to a 
liberalizing law or VA issue, as occurred here, the effective 
date of such award shall be fixed in accordance with the 
facts found, but shall not be earlier than the effective date 
of the act or administrative issue. See 38 U.S.C.A. § 5110(g) 
(West 2002); McCay v. Brown, 9 Vet. App. 183 (1996), aff'd 
106 F.3d 1577 (Fed. Cir. 1997); 38 C.F.R. §§ 3.114, 3.400(p) 
(2006).

As the result of a class action lawsuit brought by veterans 
of the Vietnam War and their survivors, in a May 1989 
decision, the United States District Court for the Northern 
District of California (District Court) invalidated the 
regulation then in effect for adjudicating claims based on 
Agent Orange exposure, 38 C.F.R. § 3.311a(d) (1989).  The 
District Court also voided all benefit denials that had been 
made under that section of the regulation.  See Nehmer v. 
United States Veterans' Administration, 712 F. Supp. 1404 
(N.D. Cal. 1989) (Nehmer I).

Following the 1989 decision of the District Court, the 
parties entered into a stipulation agreement governing VA's 
re-adjudication of all claims that had been denied under the 
invalidated regulation, which stipulation agreement was made 
an order of the court. Paragraph 3 of the stipulation and 
order provided:

[a]s soon as a final rule is issued 
service connecting, based on dioxin 
exposure, any . . . disease which may be 
service connected in the future pursuant 
to the Agent Orange Act of 1991, the VA 
shall promptly thereafter readjudicate 
all claims for any such disease which 
were voided by the Court's order of May 
3, 1989, as well as adjudicate all 
similar claims filed subsequent to the 
Court's May 3, 1989 Order.

According to Paragraph 5, the effective date for disability 
compensation based on the re-adjudication of a claim that was 
voided by the District Court shall be the date the voided 
claim was originally filed.  The District Court subsequently 
interpreted the stipulation and order, in light of the 1989 
decision, as requiring VA to re-adjudicate all claims voided 
in the 1989 decision if the disease was subsequently 
presumptively service connected, even if the original claim 
was not expressly based on Agent Orange exposure.  The 
District Court also determined that, if the re-adjudication 
resulted in a grant of service connection, the effective date 
would be the date of the original claim.  See Nehmer v. 
United States Veterans' Administration, 32 F. Supp.2d 1175 
(N.D. Cal. 1999) (Nehmer II).

In a later decision the United States Court of Appeals for 
the 9th Circuit (9th Circuit) interpreted Paragraph 3 of the 
stipulation and order as applying to all claims voided by the 
District Court in the May 1989 order, as well as all similar 
claims filed subsequent to the May 1989 order.  In addition, 
if the re-adjudication of a "similar claim" resulted in an 
award of benefits, the effective date for the grant of 
service connection is the date of the original claim.  In 
other words, VA is bound by the provisions of Paragraph 3 of 
the stipulation and order, even if the original denial of 
benefits was based on a valid regulation that replaced the 
invalidated 38 C.F.R. § 3.311a.  See Nehmer v. United States 
Veterans Administration, 284 F.3d 1158, 1161 (9th Cir. 2002).

VA promulgated a regulation to implement the court decisions 
in Nehmer. According to that regulation, if a Nehmer class 
member's claim for disability compensation for the covered 
herbicide disease was either pending before VA on May 3, 
1989, or was received by VA between that date and the 
effective date of the regulation establishing a presumption 
of service connection for the covered disease, the effective 
date of the award will be the later of the date such claim 
was received by VA or the date the disability arose.  A 
Nehmer class member is defined as a Vietnam veteran who has a 
"covered herbicide disease."  A "covered herbicide 
disease" means a disease for which the Secretary of Veterans 
Affairs has established a presumption of service connection 
before October 1, 2002, pursuant to the Agent Orange Act of 
1991.  38 C.F.R. § 3.816.

In this case, however, the RO never considered the veteran's 
claim under the invalidated regulation.  Thus, an earlier 
effective date is not warranted under the Nehmer doctrine.  

In February 1980, the RO denied entitlement to service 
connection for diabetes mellitus.  The RO denied the claim 
based on a December 1979 VA examination which did not find a 
current diagnosis of diabetes mellitus.  The veteran did not 
appeal, and the February 1980 decision became final.  
38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2006).

The veteran's application to reopen his claim for service 
connection for diabetes mellitus was received on March 11, 
1998.  Subsequent to the veteran's claim, a May 1997 VA 
outpatient treatment record showed that the veteran was 
diagnosed as having insulin-dependent diabetes.  

In a November 1998 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
the claim for service connection for diabetes mellitus.  The 
veteran did not appeal that decision.  

The veteran once again filed an application to reopen his 
claim for service connection for diabetes mellitus which was 
received on April 3, 2000.

In March 2002, the RO granted entitlement to service 
connection for diabetes mellitus and assigned an effective 
date of April 3, 2000.  

In July 2003, the RO assigned an earlier effective date of 
March 11, 1998.  The documents associated with the claims 
file reflects that the RO assigned the veteran's effective 
date in accordance with the Nehmer decisions and the 
applicable regulation.  See 38 C.F.R. § 3.816.  The RO 
granted an earlier effective date of March 11, 1998, which 
was the date the veteran first reapplied for service 
connection for diabetes mellitus.  Medical evidence dated in 
1997 confirmed a diagnosis of diabetes mellitus.  

The veteran testified at a December 2005 hearing that he 
received treatment for  diabetes mellitus prior to the March 
11, 1998, effective date.  The veteran and his representative 
have submitted VA treatment records showing a diagnosis of 
diabetes mellitus as early as 1992, but the rating decision 
denying service connection in 1980 was not based on the 
regulation invalidated by Nehmer.  

For the reasons set forth above, the Board finds that 
entitlement to an effective date prior to March 11, 1998, for 
the grant of service connection for diabetes mellitus is not 
shown as a matter of law.  38 C.F.R. § 3.816.  See Shields v. 
Brown, 8 Vet. App. 346, 349 (1995) (an earlier effective date 
cannot be granted in the absence of statutory authority; 
which requires the filing of a claim); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, entitlement should be denied as a 
matter of law).


ORDER

An effective date prior to March 11, 1998, for the grant of 
service connection for diabetes mellitus with peripheral 
neuropathy and erectile dysfunction is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


